DETAILED ACTION
1.	Claims 1-2, 4-7, and 9-10 have been presented for examination. 
	Claims 3 and 8 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to provisional application 62/609400 filed on 12/22/17.
Response to Arguments
4.	Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
i)	Following Applicants arguments and amendments the previously presented 112 rejections regarding “pseudo-deblended” are MAINTAINED. The Examiner notes that the features upon which applicant relies (i.e., paragraphs 15 and 51) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term "pseudo-deblended" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically the term is not explicitly defined in the specification as per the cited paragraphs but rather merely recites various possible definitions. Therefore the 112 rejection is MAINTAINED.
ii)	Applicants argue that the prior art of record does not disclose “wherein generating the synthetic OBS seismic data using reciprocity includes synthesizing source excitation locations in the simultaneous-source OBS data recorded by receivers in the seismic acquisition.” Specifically “Applicants submit that Jing does not disclose or suggest generating synthetic data using reciprocity as claimed.” The Examiner notes that Jing appears to recite this feature in at least “[0028]…Even with these known data types supplementing at the very low frequencies, there remains the frequency gap 10.  The present invention uses passive source seismic data, primarily earthquake data, to fill this gap, and teaches how to exploit these data. [0029] Passive seismic data have potential to fill the gap because such data can be rich in low frequency information.” Specifically the passive seismic data represents the MAINTAINED.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claim 1 recites “pseudo-deblended residual.” It is unclear what is meant by a pseudo-deblended residual. What part of the differencing operation renders the residual “pseudo-deblended?” This renders the claims vague and indefinite. This further applies to claim 6.
ii)	Claim 1 recites “updating the model based on the pseudo-deblended residual.” How is model updated based on the pseudo-deblended residual value? The claim does not recite any definition of how the currently undefined model would be updated based on a pseudo-deblended residual value. This renders the claims vague and indefinite. This further applies to claim 6.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Jing et al. U.S. Patent Publication No. 2011/0255371.

Regarding Claim 1: The reference discloses A method of full wavefield inversion using simultaneous-source, ocean bottom sensor (OBS) data, comprising: 
obtaining, with a computer, simultaneous-source OBS data recorded by receivers in a seismic acquisition; (Jing. “[0007] (a) obtaining passive-source seismic survey data for the subsurface region, wherein the survey's receivers were seismometers located generally over said subsurface region and spaced for hydrocarbon prospecting said seismometers being suitable for global seismology earthquake detection, and wherein said passive-source seismic data include at least one event identified in an earthquake table and estimated to have a dominant frequency at the subsurface region in a range of 0 to 8 Hz based on said at least one event's magnitude and distance from the subsurface region.”)
generating, with a computer, synthetic OBS seismic data from an initial earth model based on reciprocity, (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data (such as active seismic reflection data, gravity, magnetic, CSEM, MT.  etc.) to achieve a better answer than would be obtained by inverting any of the individual geophysical data types alone.  (FIG. 2 shows acquisition of at least one other type of geophysical data from the same subsurface region (step 24)…”)
wherein generating the synthetic OBS seismic data using reciprocity includes synthesizing source excitation locations in the simultaneous-source OBS data recorded by receivers in the seismic acquisition; (Jing. “[0028]…Even with these known data types supplementing at the very low frequencies, there remains the frequency gap 10.  The present invention uses passive source seismic data, primarily earthquake data, to fill this gap, and teaches how to exploit these data. [0029] Passive seismic data have potential to fill the gap because such data can be rich in low frequency information.” and “[0017] FIG. 5 is a schematic illustration of the method of synthesizing reflection seismic data from the passive seismic data using the cross-correlation technique”) 
blending, with a computer, said synthetic OBS seismic data; (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data…”)
differencing, with a computer, said simultaneous-source OBS data recorded by receivers and said synthetic data to form a pseudo-deblended residual; (Jing. “[0065]… At step 308, the total data misfit between the predicted and the measured geophysical data is calculated.  The data misfit for the passive seismic is a measure of the travel time difference between the arrival times computed based on the current velocity model(s) and the picked travel times from the passive seismic data.  At step 309, the total data misfit is compared against a preset value…”)
updating the initial earth model based on the pseudo-deblended residual to form an updated model; and (Jing. “[0065]… If the total data misfit is greater than the preset value, the subsurface models are updated at step 310, and the inversion process returns to steps 305 and 306 for another cycle…”)
prospecting for hydrocarbons at a location derived from the updated model. (Jing. “[0007] (a) obtaining passive-source seismic survey data for the subsurface region, wherein the survey's receivers were seismometers located generally over said subsurface region and spaced for hydrocarbon prospecting.”)

Regarding Claim 2: The reference discloses The method of claim 1, wherein the blending of said synthetic OBS seismic data is based on field acquisition parameters. (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data (such as active seismic reflection data, gravity, magnetic, CSEM, MT.  etc.) to achieve a better answer than would be obtained by inverting any of the individual geophysical data types alone.  (FIG. 2 shows acquisition of at least one other type of geophysical data from the same subsurface region (step 24)…”)

Regarding Claim 4: The reference discloses The method of claim 1, wherein the model is an earth model. (Jing. “[0025] FIG. 13 is a map view display of travel time anomalies relative to a 1D earth model”)

Regarding Claim 5: The reference discloses The method of claim 1, further comprising imaging subsurface structures from the updated model. (Jing. “[0092] At step 26, the extracted seismic signals may be used jointly with other type(s) of geophysical data to obtain subsurface structure and rock properties.  Here, both passive seismic data and the additional geophysical data are jointly used to derive subsurface images and rock property models, either by using joint inversion techniques or by applying inversion and/or imaging methods on the individual datasets sequentially.”)

Regarding Claim 6: The reference discloses A method of full wavefield inversion using simultaneous-source, ocean bottom sensor (OBS) data, comprising: 
obtaining, with a computer, simultaneous-source OBS data recorded by receivers in a seismic acquisition; (Jing. “[0007] (a) obtaining passive-source seismic survey data for the subsurface region, wherein the survey's receivers were seismometers located generally over said subsurface region and spaced for hydrocarbon prospecting...”)
obtaining, with a computer at least one of conventional streamer seismic data, conventional OBS seismic data, and simultaneous-source streamer seismic data; (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data (such as active seismic reflection data, gravity, magnetic, CSEM, MT.  etc.) to achieve a better answer than would be obtained by inverting any of the individual geophysical data types alone.  (FIG. 2 shows acquisition of at least one other type of geophysical data from the same subsurface region (step 24)…”)
generating, with a computer, synthetic OBS seismic data from an initial earth model based on reciprocity, (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data (such as active seismic reflection data, gravity, magnetic, CSEM, MT.  etc.) to achieve a better answer than would be obtained by inverting any of the individual geophysical data types alone.  (FIG. 2 shows acquisition of at least one other type of geophysical data from the same subsurface region (step 24)…”)
wherein generating the synthetic OBS seismic data using reciprocity includes synthesizing source excitation locations in the simultaneous-source OBS data recorded by receivers in the seismic acquisition; (Jing. “[0017] FIG. 5 is a schematic illustration of the method of synthesizing reflection seismic data from the passive seismic data using the cross-correlation technique”) 
blending, with a computer, said synthetic OBS seismic data corresponding to said obtained simultaneous source OBS seismic data; (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data…”)
differencing, with a computer, said simultaneous-source OBS data recorded by receivers and said synthetic OBS seismic data to form a pseudo-deblended residual; (Jing. “[0065]… At step 308, the total data misfit between the predicted and the measured geophysical data is calculated.  The data misfit for the passive seismic is a measure of the travel time difference between the arrival times computed based on the current velocity model(s) and the picked travel times from the passive seismic data.  At step 309, the total data misfit is compared against a preset value…”)
differencing, with a computer, said conventional OBS seismic data or streamer seismic data and corresponding synthetic seismic data to obtain a conventional OBS residual or a streamer residual; (Jing. “[0065]… At step 308, the total data misfit between the predicted and the measured geophysical data is calculated.  The data misfit for the passive seismic is a measure of the travel time difference between the arrival times computed based on the current velocity model(s) and the picked travel times from the passive seismic data.  At step 309, the total data misfit is compared against a preset value…”)
updating, with a computer, the initial earth model based on one or more of the pseudo-deblended residual, the conventional OBS residual, or the streamer residual to form an updated model; and (Jing. “[0065]… If the total data misfit is greater than the preset value, the subsurface models are updated at step 310, and the inversion process returns to steps 305 and 306 for another cycle…”)
 (Jing. “[0007] (a) obtaining passive-source seismic survey data for the subsurface region, wherein the survey's receivers were seismometers located generally over said subsurface region and spaced for hydrocarbon prospecting.”)

Regarding Claim 7: The reference discloses The method of claim 6, wherein the blending of said synthetic OBS seismic data is based on field acquisition parameters. (Jing. “[0058] After such preliminary processing, the passive data are processed simultaneously (step 26) with other geophysical data (such as active seismic reflection data, gravity, magnetic, CSEM, MT.  etc.) to achieve a better answer than would be obtained by inverting any of the individual geophysical data types alone.  (FIG. 2 shows acquisition of at least one other type of geophysical data from the same subsurface region (step 24)…”)

Regarding Claim 9: The reference discloses The method of claim 6, wherein the model is an earth model. (Jing. “[0025] FIG. 13 is a map view display of travel time anomalies relative to a 1D earth model”)

Regarding Claim 10: The reference discloses The method of claim 6, further comprising imaging subsurface structures from the updated model. (Jing. “[0092] At step 26, the extracted seismic signals may be used jointly with other type(s) of geophysical data to obtain subsurface structure and rock properties.  Here, both passive seismic data and the additional geophysical data are jointly used to derive subsurface images and rock property models, either by using joint inversion techniques or by applying inversion and/or imaging methods on the individual datasets sequentially.”)
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

8. 	All Claims are rejected.		

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




February 27, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128